 Case 20-07045   Doc 27   Filed 04/06/21 Entered 04/06/21 12:16:16   Desc Main
                           Document     Page 1 of 17




 SIGNED THIS: April 6, 2021




                            _______________________________
                            Mary P. Gorman
                            United States Bankruptcy Judge
 ___________________________________________________________




                   UNITED STATES BANKRUPTCY COURT

                      CENTRAL DISTRICT OF ILLINOIS

In Re                               )
                                    )     Case No.    20-70844
JACQUELYN M. MUNSON,                )
                                    )     Chapter 7
                  Debtor.           )
___________________________________ )
                                    )
JEFFREY D. RICHARDSON,              )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )     Adv. No.    20-07045
                                    )
CELLCO PARTNERSHIP d/b/a            )
VERIZON WIRELESS,                   )
                                    )
                  Defendant.        )


                               OPINION
 Case 20-07045    Doc 27    Filed 04/06/21 Entered 04/06/21 12:16:16    Desc Main
                             Document     Page 2 of 17



      Before the Court is the Defendant’s motion to dismiss adversary

complaint alleging that dismissal is required due to improper venue. Because

venue in the Central District of Illinois is proper, the motion will be denied.



                    I.     Factual and Procedural Background

      Jacquelyn Munson (“Debtor”) filed her voluntary Chapter 7 petition on

July 24, 2020. On October 12, 2020, the Chapter 7 case trustee (“Trustee”)

filed an adversary complaint seeking to recover an alleged preferential payment

of $1739.60 made by the Debtor to Cellco Partnership d/b/a Verizon Wireless

(“Verizon”). The adversary complaint alleges that the Court has jurisdiction

over the matter pursuant to 28 U.S.C. §§157 and 1334 and 11 U.S.C. §547.

      On November 11, 2020, Verizon filed its motion to dismiss the adversary

complaint on the basis that venue is improper. Noting that the complaint set

forth no allegations pertaining to venue, Verizon argues that, pursuant to 28

U.S.C. §1409(b), which governs venue of certain bankruptcy proceedings,

venue is improper in the Central District of Illinois because Verizon is a

Delaware partnership and has its principal place of business in New Jersey.

Verizon asserts that the complaint should have been filed in the district where

it resides and claims that district is New Jersey. Verizon urges the Court to

dismiss the complaint based both on the Trustee’s failure to properly allege

venue and the Central District of Illinois not being proper venue under

§1409(b).




                                        -2-
 Case 20-07045     Doc 27   Filed 04/06/21 Entered 04/06/21 12:16:16     Desc Main
                             Document     Page 3 of 17



      In response, the Trustee argues that preference actions, such as the one

now before the Court, are not subject to the requirements of §1409(b) because

§1409(b) is limited to proceedings that “arise in” or are “related to” a

bankruptcy case and does not apply to matters “arising under title 11.” 28

U.S.C. §1409(b). He says the Court need look no further than the plain

language of the statute and asks that the motion to dismiss be denied.

      After reviewing the initial briefing by the parties, it appeared to the Court

that the parties had simply assumed that Verizon did not reside in Central

Illinois and that the provisions of §1409(b) were therefore at issue. But the

Court questioned whether, as a matter of fact, their assumption was true.

Accordingly, the Court entered an order asking for supplemental briefs on the

issue of residency, citing 28 U.S.C. §1391(c)(2). The Court noted that, as a

matter of common knowledge, Verizon does business throughout the country

and certainly has sufficient connections to multiple locations to support venue

in multiple places. The Court further explained that it could not reach the

issue of whether §1409(b) applies to this action without first resolving whether

Verizon has sufficient connections to the Central District of Illinois to establish

residency here. The order specifically asked Verizon to explain why the

existence of Verizon stores in Central Illinois and the sale and provision of

wireless services and equipment to customers in Central Illinois would not be

sufficient to support a finding of residency in the Central District of Illinois.

      In its supplemental brief, Verizon acknowledges that it provides wireless

telecommunications services and equipment in Central Illinois but argues that



                                         -3-
 Case 20-07045    Doc 27    Filed 04/06/21 Entered 04/06/21 12:16:16   Desc Main
                             Document     Page 4 of 17



it is not “at home” here and that the Court exercising specific jurisdiction over

it would not comport with traditional notions of fair play and substantial

justice. According to Verizon, its presence in Illinois is not such that it is

subject to the Court’s general personal jurisdiction and that, while its

connection to the Debtor and the Central District of Illinois may be sufficient to

subject it to the Court’s specific personal jurisdiction, the exercise of that

jurisdiction would be unfair and unreasonable under the circumstances and

would render §1409(b) meaningless.

      In his supplemental brief, the Trustee argues that Verizon has conceded

its residency in Central Illinois by failing to address why its connections with

the area do not make it a resident. He further argues that Verizon’s admission

that the complaint arises out of its provision of services and equipment to the

Debtor, by itself, establishes specific jurisdiction over Verizon. He claims that

Verizon’s argument that it would be unfair for the Court to exercise that

jurisdiction is unpersuasive given that Verizon is a nationwide provider of

goods and services with a sophisticated, physical, commercial presence

throughout the State of Illinois.

      The matter has been fully briefed and is ready for decision.



                                    II.   Jurisdiction

      This Court has jurisdiction over cases “arising under title 11, arising in,

or related to cases under title 11” pursuant to 28 U.S.C. §1334. All bankruptcy

cases and proceedings filed in the Central District of Illinois have been referred



                                          -4-
 Case 20-07045     Doc 27    Filed 04/06/21 Entered 04/06/21 12:16:16     Desc Main
                              Document     Page 5 of 17



to the bankruptcy judges. CDIL-Bankr. LR 4.1; see 28 U.S.C. §157(a). Actions

to   recover   preferences   are     core   proceedings    and   may    therefore   be

constitutionally decided by a bankruptcy judge. 28 U.S.C. §157(b)(2)(F); see

Stern v. Marshall, 564 U.S. 462, 499 (2011).

      To be clear, Verizon makes no actual challenge to the Court’s personal

jurisdiction over it. Verizon was served with summons and has appeared by an

attorney. Verizon filed its motion to dismiss regarding alleged improper venue

and included no allegations in the motion regarding any lack of personal

jurisdiction; Verizon may be deemed to have waived any formal challenge to

personal jurisdiction. Fed. R. Civ P. 12(b)(2), (h); Fed R. Bankr. P. 7012. The

discussion below regarding personal jurisdiction is prompted solely because

the issue of venue, which is directly before the Court, involves a determination

of residency which, in turn, implicates the concept of personal jurisdiction.



                                   III.   Legal Analysis

      As a preliminary matter, Verizon’s contention that the Trustee’s failure to

plead any allegations regarding the propriety of venue in the complaint is itself

grounds for dismissal must be addressed. Verizon cites no authority for such

proposition, and there is ample authority that specific allegations of venue are

not required or at least that the lack of such allegations does not render venue

improper and require dismissal. See Great Western Min. & Mineral Co. v. ADR

Options, Inc., 434 Fed. Appx 83, 86-87 (3d Cir. 2011) (not necessary for plaintiff

to include allegations in complaint showing venue is proper); Westech Aerosol



                                            -5-
 Case 20-07045    Doc 27     Filed 04/06/21 Entered 04/06/21 12:16:16   Desc Main
                              Document     Page 6 of 17



Corp. v. 3M Company, 2017 WL 6034222, at *2 (W.D. Wash. Dec. 6, 2017)

(failure to plead venue not basis for dismissal); Fox v. Paterson, 2010 WL

11545717, at *6 (W.D.N.Y. May 13, 2010) (failure to plead specific subsection

of statute establishing venue not fatal); S.E.C. v. Ernst & Young, 775 F. Supp.

411, 412 (D.D.C. 1991) (failure to plead venue not basis for dismissal) (citing

Klepper Krop, Inc. v. Hanford, 411 F. Supp. 276, 280 (D. Neb. 1976)); cf.

Keelshield, Inc. v. Megaware Keel-Guard, Inc., 2001 WL 575833, at * 3 (C.D. Ill.

May 11, 2001) (complaint need not include facts alleging personal jurisdiction).

When venue is challenged by a defendant, however, the plaintiff has the

burden of establishing that venue is proper. Caretta v. May Trucking Co., 2010

WL 456754, at *1 (S.D. Ill. Feb. 3, 2010). Courts may also consider materials

and facts outside the pleadings when deciding whether venue is improper. Id.;

see also Edme v. Internet Brands, Inc., 968 F. Supp. 2d 519, 524 (E.D.N.Y.

2013) (citations omitted).

      Verizon’s motion to dismiss under Federal Rule of Civil Procedure

12(b)(3) argues that the Central District of Illinois is not a proper venue for this

action under 28 U.S.C. §1409(b), which provides, in relevant part:

      (a) Except as otherwise provided in subsections (b) and (d), a
          proceeding arising under title 11 or arising in or related to a
          case under title 11 may be commenced in the district court in
          which such case is pending.

      (b) Except as otherwise provided in subsection (d) of this section,
          a trustee in a case under title 11 may commence a
          proceeding arising in or related to such case to recover a
          money judgment of or property worth less than $1,375 . . . or
          a consumer debt of less than $20,450 . . . , or a debt
          (excluding a consumer debt) against as noninsider of less



                                         -6-
  Case 20-07045         Doc 27   Filed 04/06/21 Entered 04/06/21 12:16:16   Desc Main
                                  Document     Page 7 of 17



          than $25,000, only in the district court for the district in
          which the defendant resides.

28 U.S.C. §1409(a), (b). The statute clearly limits the commencement of certain

actions within certain monetary thresholds to the district court for the district

in which the defendant resides. An analysis of whether a specific action meets

the requirements of §1409(b) is unnecessary, however, if the defendant resides

in the district where the action is filed. Thus, the initial question here is

whether, for purposes of determining venue, Verizon resides in the Central

District of Illinois.



       A. Verizon Resides and Venue is Proper in the Central District of
                                   Illinois.

       Although §1409 uses residency as the criteria for determining proper

venue for certain bankruptcy proceedings, the provision contains no definition

of residency. Rather, §1391 of title 28, which explicitly applies to “all civil

actions brought in district courts of the United States[,]” provides in relevant

part as follows:

       (c) Residency.—For all venue purposes—

          ...

          (2) an entity with the capacity to sue and be sued in its
          common name under applicable law, whether or not
          incorporated, shall be deemed to reside, if a defendant, in any
          judicial district in which such defendant is subject to the
          court’s personal jurisdiction with respect to the civil action in
          question and, if a plaintiff, only in the judicial district in
          which it maintains its principal place of business[.]

28 U.S.C. §1391(a), (c)(2).



                                             -7-
    Case 20-07045    Doc 27     Filed 04/06/21 Entered 04/06/21 12:16:16           Desc Main
                                 Document     Page 8 of 17



        For claims brought under federal law, “a federal court has jurisdiction

over the defendant if either federal law or the law of the state in which the

court sits authorizes service of process to that defendant.” Bump Boxes, Inc. v.

Licea, 2020 WL 1644029, at *2 n.2 (C.D. Ill. Apr. 2, 2020) (quoting Mobile

Anesthesiologists Chi., LLC v. Anesthesia Assocs. of Houston Metroplex, P.A.,

623 F.3d 440, 443 (7th Cir. 2010)). “[Bankruptcy] Rule 7004(a) provides for

nationwide service of process in adversary proceedings; however, under

subsection (f), the exercise of personal jurisdiction over a defendant by a

bankruptcy court must be consistent with the requirements of the U.S.

Constitution.”1 In re J & J Chemical, Inc., 596 B.R. 704, 716 (Bankr. D. Idaho

2019).

        Due process requires that the defendant “have sufficient ‘minimum

contacts’ with the forum, such that having to defend the lawsuit there does not

offend traditional notions of fair play and justice.” Harpole Const., Inc. v.

Medallion Midstream, LLC (In re Harpole Const., Inc.), 2016 WL 7373780, at *4

(Bankr. D.N.M. Nov. 23, 2016) (citing Anzures v. Flagship Restaurant Group,

819 F.3d 1277, 1279 (10th Cir. 2016)); see also Tamburo v. Dworkin, 601 F.3d

693, 700-01 (7th Cir. 2010) (citing Int’l Shoe Co. v. Washington, 326 U.S. 310,

316 (1945)). The contacts necessary to establish whether personal jurisdiction

exists may be either general or specific. Tamburo, 601 F.3d at 701-02. That is




1
 Absent an argument that due process protections under the Illinois Constitution are different,
only the United States Constitution need be discussed. Bump Boxes, 2020 WL 1644029, at *2
n.2 (citing Matlin v. Spin Master Corp., 921 F.3d 701, 705 (7th Cir. 2019); Aspen Am. Ins. Co. v.
Interstate Warehousing, Inc., 90 N.E.3d 440, 444 (Ill. 2017)).


                                               -8-
 Case 20-07045    Doc 27   Filed 04/06/21 Entered 04/06/21 12:16:16   Desc Main
                            Document     Page 9 of 17



to say that personal jurisdiction may be general or specific as to the claims

made in the case. Id. at 701.

      General personal jurisdiction exists without regard to the alleged conduct

at issue in the case; it is based solely on a defendant’s “continuous and

systematic” contacts with the forum. Id. at 701 (citing Helicopteros Nacionales

de Columbia, S.A. v. Hall, 466 U.S. 408, 416 (1984)). “The threshold for general

jurisdiction is high; the contacts must be sufficiently extensive and pervasive to

approximate physical presence.” Id. at 701. The Supreme Court has been

reluctant to embrace a “sprawling view of general jurisdiction,” instead largely

limiting jurisdictional reach over corporations to the place of incorporation and

principal place of business—where the corporation is fairly regarded as at

home. Daimler AG v. Bauman, 571 U.S. 117, 136-37 (2014). And while general

personal jurisdiction is not limited to a corporation’s place of incorporation or

principal business, the Court has not expressed a willingness to extend the

exercise of general jurisdiction to every place “in which a corporation ‘engages

in a substantial, continuous, and systematic course of business.’” Id. at 137-

38.

      Specific personal jurisdiction, on the other hand, relates directly to the

conduct or transaction at issue in the proceeding. Where a defendant has

deliberately “reached out beyond” its home by purposely availing itself of the

privilege of conducting activities within another forum and the plaintiff’s claims

“arise out of or relate to the defendant’s contacts with the forum[,]” specific

personal jurisdiction may be appropriate. Ford Motor Company v. Montana



                                       -9-
 Case 20-07045       Doc 27   Filed 04/06/21 Entered 04/06/21 12:16:16    Desc Main
                              Document      Page 10 of 17



Eighth Judicial District Court, --- U.S. ---, --- S. Ct. ---, 2021 WL 1132515, at *4

(Mar. 25, 2021). But even when the standard is satisfied, courts must

determine whether the exercise of specific personal jurisdiction comports with

traditional notions of fair play and substantial justice. Tamburo, 601 F.3d at

702 (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). In essence,

the specific jurisdiction analysis is about predictability or foreseeability and

reasonableness.

        Here, Verizon maintains that, because it is controlled by a partnership

headquartered in New Jersey and because “the only meaningful venue test with

respect to a partnership may be the district in which it has its principal place

of business or its principal assets in the United States[,]” it should be deemed

to reside in New Jersey and not in Illinois. See In re Peachtree Lane Associates,

Ltd., 198 B.R. 272, 273-74 (Bankr. N.D. Ill. 1996). And while Verizon does not

dispute that it is a national provider of wireless telecommunications services

registered to conduct business in the State of Illinois and that the transfers at

issue    in   this   proceeding   were   payments     in   exchange      for   wireless

telecommunications services and related equipment provided to the Debtor in

Central Illinois, it argues that exercising specific personal jurisdiction over it

would not comport with traditional notions of fair play and substantial justice.

        Without question, Verizon purposefully directed its business activities at

Central Illinois and purposefully availed itself of the privileges of conducting

business in the State of Illinois; the transactions at issue in this proceeding are

a direct result of those forum-related business activities. It acknowledges that



                                         -10-
 Case 20-07045    Doc 27   Filed 04/06/21 Entered 04/06/21 12:16:16    Desc Main
                           Document      Page 11 of 17



it is registered with the Secretary of State to conduct business in Illinois, has

stores throughout the state, and provides services in and to residents of the

Central District of Illinois. And again, Verizon does not dispute that it is its

dealings with the Debtor in this context that serve as the basis for the Trustee’s

complaint. Thus, specific personal jurisdiction is clearly appropriate, and

Verizon must be deemed to reside, for purposes of §1409(b)), in Central Illinois

unless traditional notions of fair play and substantial justice demand

otherwise. See 28 U.S.C. §1409(b); Tamburo, 601 F.3d at 702.

      Verizon correctly cites the following factors as being relevant to the “fair

play and substantial justice” inquiry: “the burden on the defendant, the forum

state’s interest in adjudicating the dispute, the plaintiff’s interest in obtaining

convenient and effective relief, the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies, and the shared interest

of the several states in furthering fundamental substantive social policies.”

Tamburo, 601 F.3d at 709 (citing Burger King Corp., 471 U.S. at 477). But it is

also true that, “where a defendant who purposefully has directed his activities

at forum residents seeks to defeat jurisdiction, he must present a compelling

case that the presence of some other considerations would render jurisdiction

unreasonable.” Burger King Corp., 471 U.S. at 477. Verizon has failed to

present such a compelling case here.

      As the Supreme Court and the Seventh Circuit—as well as other courts

of appeals—have held, there is nothing unfair about calling a national company

that advertises and provides products or services throughout the country to



                                       -11-
 Case 20-07045    Doc 27   Filed 04/06/21 Entered 04/06/21 12:16:16    Desc Main
                           Document      Page 12 of 17



answer for its business activities in a forum where it actually conducts

business and harm is alleged to have occurred. See Ford Motor Company, 2021

WL 1132515, at *6; Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781 (1984);

uBid, Inc. v. GoDaddy Group, Inc., 623 F.3d 421, 427 (7th Cir. 2010); see also,

e.g., Mavrix Photo, Inc. v. Brand Technologies, Inc., 647 F.3d 1218, 1229-30 (9th

Cir. 2011). Verizon advertises, maintains physical storefronts, and provides

telecommunications equipment and services throughout the country and,

specifically relevant here, in Central Illinois. Verizon places significant weight

on its own burden in defending itself here when it considers itself to be “at

home” in New Jersey. Basically, Verizon wants to eat its cake and have it too—

“it wants the benefit of a nationwide business model with none of the

exposure.” Illinois v. Hemi Group LLC, 622 F.3d 754, 760 (7th Cir. 2010). There

is nothing constitutionally unfair about this Court exercising personal

jurisdiction over Verizon in this proceeding. Id.

      Further, this Court has a substantial interest in adjudicating the

dispute, which is a preference action that would not exist but for the

bankruptcy case pending before it. And as for the interstate judicial system’s

interest in obtaining efficient resolution of controversies, the scale again weighs

in favor of this Court exercising personal jurisdiction over Verizon. Verizon

makes no claim that this Court cannot efficiently resolve the dispute. To find

that Verizon may only be sued in New Jersey for its conduct in Illinois that

gives rise to the Trustee’s preference action would be contrary to the very




                                       -12-
 Case 20-07045     Doc 27   Filed 04/06/21 Entered 04/06/21 12:16:16   Desc Main
                            Document      Page 13 of 17



notions of fair play and substantial justice that Verizon suggests should control

here.

   Verizon intentionally availed itself of the privileges of doing business in the

State of Illinois and specifically in Central Illinois. It has failed to present a

compelling case for this Court to refrain from exercising personal jurisdiction

over it. And, because personal jurisdiction over Verizon is proper, Verizon is

deemed to “reside” in the Central District of Illinois for purposes of venue under

§§1391(c) and 1409(b). Thus, venue is proper in the Central District of Illinois.



              B. Section 1409(b) Does Not Apply to this Proceeding.

        Even if the Court were to hold that Verizon does not reside in the Central

District of Illinois for purposes of venue under §§1391(c) and 1409(b), there

would be a question as to whether §1409(b) even applies to this preference

action. The Trustee argues that §1409(b) is inapplicable because the provision

only applies to proceedings “arising in” or “related to” a case under title 11, and

not to proceedings “arising under” title 11, such as preference actions.

        As the Trustee notes, subsection (a) of §1409 sets forth the general rule

that, for “proceedings arising under title 11 or arising in or related to a case

under title 11[,]” venue is proper in the district where such underlying

bankruptcy case is pending. 28 U.S.C. §1409(a). Subsection (b), which

subsection (a) notes is an exception to the general rule, limits venue for certain

proceedings, namely those “arising in or related to [the bankruptcy] case[,]” to




                                        -13-
    Case 20-07045         Doc 27       Filed 04/06/21 Entered 04/06/21 12:16:16                      Desc Main
                                       Document      Page 14 of 17



the “district court for the district in which the defendant resides.”2 28 U.S.C.

§1409(b). Notably absent from subsection (b) is any reference to proceedings

“arising under title 11,” which are unambiguously included in the general

venue provision set forth in subsection (a). Numerous courts, including the

Bankruptcy Court for the District Court of New Jersey where Verizon contends

this proceeding should have been commenced, have held that the statute is

unambiguous on its face and that proceedings “arising under title 11,” which

include preference actions, do not fall into the exception to the general rule

that venue is proper in the district where the bankruptcy is pending. See Straffi

v. Gilco World Wide Markets (In re Bamboo Abbott, Inc.), 458 B.R. 701, 704-05

(Bankr. D.N.J. 2011); see also, e.g., Klein v. ODS Technologies, LP (In re J & J

Chemical, Inc.), 596 B.R. 704, 710, 712-14 (Bankr. D. Idaho 2019); Moyer v.

Bank of America (In re Rosenberger), 400 B.R. 569, 572-74 (Bankr. W.D. Mich

2008). But other courts have looked beyond the plain language of the statute

and undertaken their own investigation into the intent of the legislature,

concluding that Congress unintentionally omitted “arising under” from

subsection (b) and therefore holding that the venue exception applies to all

three types of bankruptcy proceedings. See, e.g., Muskin, Inc. v. Strippit Inc.

(Little Lake Indus., Inc.), 158 B.R. 478 (9th Cir. BAP 1993); Dynamerica Mfg.,

LLC, v. Johnson Oil Co. LLC (In re Dynamerica Mfg., LLC), 2010 WL 1930269, at

*1 (Bankr. D. Del. May 20, 2010). This Court agrees with those courts applying



2
 The exception in §1409(b) is also subject to subsection (d), which is not relevant to this action and need not be
discussed here. There are also certain monetary limits to the exception that are beyond the scope of this Opinion.


                                                        -14-
 Case 20-07045    Doc 27    Filed 04/06/21 Entered 04/06/21 12:16:16       Desc Main
                            Document      Page 15 of 17



the plain language of the statute and concludes that it is similarly bound by

the words of Congress as written.

      The Supreme Court has long made clear the established principle that

“when the statute’s language is plain, the sole function of the courts—at least

where the disposition required by the text is not absurd—is to enforce it

according to its terms.” Lamie v. United States Trustee, 540 U.S. 526, 534

(2004) (quoting Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530

U.S. 1 (2000)) (internal quotation marks omitted). Here, applying the plain

language of the statute according to its terms does not yield absurd results.

“The distinction between proceedings which ‘arise under’ the Bankruptcy Code

and those which ‘arise in’ cases under the Bankruptcy Code is well recognized.”

Rosenberger, 400 B.R. at 573. A proceeding “arises under” title 11 “if it invokes

a substantive right provided by title 11,” whereas “proceedings or claims

‘arising in’ [t]itle 11 are those that are not based on any right expressly created

by [t]itle 11, but nevertheless, would have no existence outside of the

bankruptcy.” Id. at 573 (citations omitted) (internal quotation marks omitted).

With this distinction in mind, it cannot be said that excluding preference

actions—“quintessential    arising   under”    proceedings—from      the    grasp   of

§1409(b) would yield absurd results. See Rosenberger, 400 B.R. at 573-74; J &

J Chemical, 596 B.R. at 713-14.

      Verizon argues that proceedings “arising under” title 11 fall within the

umbrella of proceedings that “arise in” a case under title 11, and the specific

omission   of   “arising   under”    proceedings   from   §1409(b)     is    therefore



                                        -15-
 Case 20-07045      Doc 27   Filed 04/06/21 Entered 04/06/21 12:16:16   Desc Main
                             Document      Page 16 of 17



inconsequential and not intended to exclude such proceedings from the

limitations of the statute. See, e.g., Little Lake Indus., 158 B.R. at 481. But it

could also be said that proceedings that “arise in” a bankruptcy case also

“relate to” a case under title 11. Following that logic, the inclusion of both

proceedings “arising in” and “related to” a case under title 11 would be

superfluous, making the exclusion of proceedings “arising under” title 11 all

the more curious.

      The Supreme Court has said that “[w]here Congress includes particular

language in one section of a statute but omits it in another section of the same

Act, it is generally presumed that Congress acts intentionally and purposely in

the disparate inclusion or exclusion.” Russello v. United States, 464 U.S. 16, 23

(1983). Here, Congress specifically included all three types of proceedings in

setting forth the general rule for venue of bankruptcy proceedings in

subsection (a) but only carved out an explicit exception to that rule for

proceedings “arising in” or “related to” a bankruptcy case in subsection (b);

proceedings “arising under” title 11 were conspicuously omitted. 28 U.S.C.

§1409(a), (b). It is therefore not difficult for this Court to conclude that, even if

it were to ignore the fact that Verizon resides in the Central District of Illinois

for purposes of venue, it would be bound by the plain language of the statute

as enacted by Congress and compelled to find that §1409(b) does not apply to

proceedings “arising under” title 11.




                                        -16-
 Case 20-07045    Doc 27   Filed 04/06/21 Entered 04/06/21 12:16:16    Desc Main
                           Document      Page 17 of 17



                                 IV.    Conclusion

      Verizon is a nationwide provider of telecommunications equipment and

services with an established business presence in the State of Illinois and,

specifically, in the Central District of Illinois. Through that business operation,

Verizon transacted with the Debtor, who is a resident of and has filed her

bankruptcy case in the Central District of Illinois. It is Verizon’s specific

dealings with the Debtor that provide the underlying foundation for the

Trustee’s complaint to recover an alleged preferential payment made prior to

the Debtor’s bankruptcy filing. As a result, this Court may properly exercise

personal jurisdiction over Verizon. And, because, under §1391(c), a defendant

is deemed to reside in the district where it is subject to the court’s personal

jurisdiction, Verizon resides within the Central District of Illinois. Because

§1409(b) limits venue in certain bankruptcy proceedings to the district where

the defendant resides, venue is proper here.

      The matter before the Court is a preference action, which is a proceeding

“arising under” title 11. The plain language of §1409(b) limits venue for claims

“arising in” or “related to” a bankruptcy case; it places no such limits on claims

“arising under” title 11. Thus, §1409(b) does not limit venue in this preference

action. For these reasons, Verizon’s motion to dismiss the complaint based on

improper venue will be denied.

      This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Federal Rule of Bankruptcy Procedure 7052. See written Order.

                                       ###



                                       -17-
